UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1771



ROGER ELLIOTT,

                                                 Plaintiff - Appellant,

          versus


FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T. S. Ellis III, District Judge.
(CA-00-1553-A)


Submitted:   October 3, 2001                 Decided:   October 17, 2001


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Elliott, Appellant Pro Se. Robert Donald McGillicuddy, FED-
ERAL DEPOSIT INSURANCE CORPORATION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Elliott appeals the district court’s order granting the

Federal Deposit Insurance Corporations’s motion to dismiss and for

summary judgment as to Elliott’s petition for review of the Merit

Systems Protection Board’s decision and on his claim of employment

discrimination based on age, race, sex, and reprisal in violation

of Title VII of the Civil Rights Act, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 1994 & Supp. 2000).       We have reviewed the record,

the briefs, and the district court’s opinion rendered from the

bench and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       Elliott v. Federal Deposit Ins.

Corp., No. CA-00-1553-A (E.D. Va. filed May 11, 2001; entered May

17, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2